Application for an injunction pending an appeal from the de-cisión of the vice chancellor dismissing the complainant’s and supplemental bill. The chancellor decided that as the presumption in cases of appeal is that the decision of the court below is right, an injunction ought not to be granted in opposition to the decision appealed from, pending the appeal; unless the appellate court arrives at the conclusion that the decision of the vice chancellor is probably wrong.
Application denied; the taxable costs of opposing same to abide the event of the appeal.